                Case 1:21-cv-04510 Document 1 Filed 05/19/21 Page 1 of 1




IN THE UNITED STATE DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------x
CITIGROUP GLOBAL MARKETS INC.,
                                                                         Civil Action No.
                          Petitioner,

                                                                          NOTICE OF PETITION
          -against-                                                       TO CONFIRM THE
                                                                          ARBITRATION AWARD



 OMER ALI-TAHA,

                           Respondent.
-------------------------------------------------------------------x


          PLEASE TAKE NOTICE that upon the annexed Petition of CITIGROUP GLOBAL

MARKETS INC (“Citi” or “Petitioner”), the Declaration of Erin MacAvoy, Esq. and the

attached exhibits, Petitioner will move this court, at the United States Court House, 40 Foley

Square, New York, New York 10007, for an order pursuant to 9 U.S.C.A. § 9, confirming the

Arbitration Award rendered by the Financial Industry Regulatory Authority Dispute Resolution

Services in the matter entitled Citigroup Global Markets Inc. v. Omer Ali-Taha, FINRA Case

No. 20-03641, and entering judgment thereon, and for such other and further relief as may be

proper.

Dated: May 19, 2021

                                                               ALONSO, ANDALKAR & FACHER, P.C.

                                                              By:          /s/Catania Facher
                                                                        Catania Facher
                                                                        Erin MacAvoy
                                                                    Attorneys for Petitioner
                                                                    42 Broadway, Suite 1827
                                                                    New York, New York 10004
                                                                    (212) 598-5900
